                Case 2:21-mj-00271-DUTY Document 3 Filed 01/19/21 Page 1 of 2 Page ID #:4

                                                                                                  1 k._. ~ U
 AO 442 (Rev. ]l/1!) Arrest Warrant



                                          UNITED STATES DISTRICT CQL~~T
                                                               ~~~' k .1~' ~=~ A ~F9 9~ ~ ~~
                                                      for the
                                                               .,
                                                           District of Columbia    :¢,; ~.                          1~

                       United States of America                                   - ..____ _
                                  v.
                       SIMONE MELISSA GOLD                                 Case No.




                              Defendant




 To:       Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(Hanle ojperson to be arrested)
                              Simone Melissa Gold                                                                                       ,
 who is accused of an offense or violation based on the following document filed with the court:

 ~ Indictment               ~ Superseding Indictment       ~ Information      O Superseding Information                  l~ Complaint
 Q Probation Violation Petition             ~ Supervised Release Violation Petition       Q Violation Notice O Order ofthe Court

 This offense is briefly described as follows:
   18 U.S.C. 1752(a)-Restricted Building or Grounds

   40 U.S.C. 5104(e)(2)- Violent Entry and Disorderly Conduct


                                                                                                           G. Michael Harvey
                                                                       ~                                   2021.01.13 19:07:29
                                                                      (,                                   -05'00'
 Date:          01/13/2021
                                                                                           /suing o~rcer's signature


 City and state:          Washington, DC                                    G. MICHAEL HARVEY, U.S. Magistrate Judge
                                                                                               Printed name and title


                                                                 Return

           This warrant was received on (dare)                         and the person was arrested on (dare)
 St (city and state)


 Date:
                                                                                          Arresting officer's signature



                                                                                               Printed name and title
              Case 2:21-mj-00271-DUTY Document 3 Filed 01/19/21 Page 2 of 2 Page ID #:5


AO 442 (Rev. l Ul l) Arcest Warrant(Page 2)




                     This second page contains personal identifiers provided for law-enforcement use only
                     and therefore should not be filed in court with the ezecuted warrant unless under seal.

                                                       (Notfor Public Disclosure)

Name of defendant/offender:             Simone Melissa Gold
Known aliases:      N/A
Last known residence:                324 S. Beverly Dr #908 Beverly Hills, CA 90212
Prior addresses to which defendanUoffender may still have ties:           1101 Glenville Dr Los Angeles 90035; 14011 Ventura Blvd
Ste 302 Sherman Oaks, CA 91423
Last known employment:          N/A
Last known telephone numbers:                 310-210-6458, 310-508-0464, 310-896-8010
Place of birth:    N/A
Date of birth:            11/06/1965
Social Security number:               0572-3654
Height:       N/A                                                       Weight:       N/A
Sex:      Female                                                        Race:       mite
Hair:     Brown                                                         Eyes:       N/A

Scars, tattoos, other distinguishing marks:           N/A




History of violence, weapons, drug use:             N/A


Known fv2111y, friends, and other associates (Home, relation, address, phone number):     N/A


FBI number:           N/A
Complete description of auto:                 N/A


Investigative agency and address:             Federal Bureau of Investigation, Washington Field Office
                                              601 4th St NW Washington, D.C. 20535

Name and telephone numbers (office and cell) of pretrial services or probation officer (ifappl~cabJe):
N/A


Date of last contact with pretrial services or probation officer (rfapplt~ab[e):     N/A
